Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 1 of 20




                EXHIBIT J
        Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 2 of 20

                   SUPREME COURT OF THE STATE OF NEW YORK
                              NEW YORK COUNTY
                                        6ARBARA JAFFE
        PRESENT:                       -.
                                               -                 J,$Ic.                                   PART______
                                                                                 Justice
                                                                                                             /00 633I7
                                                                                                          INDEX NO.
        L%€;



                                                                                                          MOTION DATE__________



         AjYë                   b€pIm.
                                                            froiek
                                                                                              S-’-\i1cs   MOTION SEQ. NO.
                                                                                                                            /
        The following papers, numbered Ito         — ,      were read on this motion tolfot
        Notice of MoflonlQrder to Show Cause         —   Affidavits   —   Exhibits                        INO(s).
        Answering Affidavits       Exhibits
                               —
                                                                                                          I No(s).
        Replying Affidavits                                                                               INo(s).
        Upon the foregoing papers, It Is ordered that this motion is




                                                                                     .
                                                                                         —    oImIlI



iH



p                                              r
                                                                                     4
U                                                                         cø’9A

—


Eu.

        Dated:
                                                                                                     /‘‘i/;  ARBARA JAFFE
                                                                                                                                ,



 1. CHECK ONE                                                         SE DISPOSED                         LI NON.FINAL DISPOS I
2. CHECK AS APPROPRIATE:                            MOTION 1$: Zj GRANTED                          Li GRANTED IN PART Li OTHER
3. CHECK IF APPROPRIATE                                               E SETTLE ORDER                      Li SUBMIT ORDER.
                                                                      D DO NOT POST LI FIDUCIARY APPOINTMENT           Li REFERENCE
        Supreme Court Reoords OnLine Library   -   page 1 0119
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 3 of 20




      SUPREME COURT Of THE STATE Of NEW YORK
      COUNTY Of NEW YORK: lAS PART 12

     In the Matter of the Application of                                     Index no. 100632/17
     MAR1AH LOPEZ,
                                                                             DECISION AND JUDGMENT
                                                          Petitioner,

                                  -against-


     NYC DEPARTMENT Of HOMELESS SERVICES,
     PROJECT RENEWAL,

                                                          Respondents.
                             —
                                                                         x
     BARBARA JAfFE, JSC:

              Petitioner seeks an order directing respondent NYC Department of Homeless Services

     (DHS) to “reverse its decision to approve Project Renewal’s request to transfer [her] from

    Marsha’s Place Shelter (for transgender people).” (Verified Petition). She alleges that the

    transfer constitutes a retaliatory measure against her for having obtained an order from the

    Southern District of New York enjoining respondents from refusing the entry of her service dog

    into Marsha’s Place. Since then, she contends, she has been treated differently by staff in that

    they document her alleged infractions more than they do those of other clients, resulting in a

    “paper trail” and her transfer out of Marsha’s Place, which transfer she claims resulted from her

    objection to the mistreatment of transgender clients by food service staff. She accuses Profect,

    Renewal’s director of inappropriately sharing with her personal details about himself. (Id.).

    Petitioner also seeks a temporary stay and an order preliminarily enjoining her transfer. (Order to

    Show Cause, dated May 11, 2017).

                                                          I. BACKGROUND

             Annexed to the petition are respondents’ Client Notification of Transfer, dated May 10,




Supreme Court Records OnLine Library   -   page 2 of 19
Case
 I   1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 4 of 20




      2017, setting forth a shelter client’s right to a review of the reasons for a transfer, a Shelter Client

     Transfer Referral form, dated May 11, 2017, by which petitioner was notified of her transfer as of

     that day, and a copy of the aforementioned federal temporary restraining order, dated April 27,

     2017, which reflects that it was issued “without prejudice to the Defendants’ and Marsha’s

     House’s right to require [petitioner] to comply with all applicable shelter rules and City and State

     regulations.” (Mariah Lopez v City of New York, US Dist Ct, SD NY, 17cv3014, Caproni, J.,

     Apr. 27, 2017).

              On May 12, 2017, when the parties appeared before me with respect to the requested stay,

     petitioner argued that she should not be forced to leave Marsha’s Place and take up residence at

     WIN West Women’s Shelter (WIN West) as two transgender residents of that shelter had

    recently reported being assaulted there. (Transcript of proceedings, May 12, 2017). According to

    petitioner, her fear of being assaulted at WIN West and of again being placed in an environment

    where, if disrespected orattacked, her “post-traumatic stress disorder” and “impulse control

    disorder” could result in her physically defending herself. Thus, she claimed that being

    transferred from Marsha’s Place will result in an irreparable injury which excuses her from any

    obligaticn to exhaust her administrative remedies before seeking judicial review of DHS’ s

    determination. She added that she lacks any option but to perform “sex work” if she cannot

    remain at Marsha’ Place, and claimed a right to be with other transgender people there and not

    be forced into a shelter for “cis or legal females.”

             While she admits having threatened staff at Marsha’s Place, she observed that she has not

    assaulted anyone. She reiterated and refined her position as a fear of being forced by

    discriminatory behavior to defend herself and thereby be exposed to potential criminal charges,


                                                          2



Supreme Court Records OnLine Library   -   page 3 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 5 of 20




     and distinguished the discriminatory conduét directed against transgender people by food service

     staff at Marsha’s Place from the violence at WIN West.

               Notwithstanding petitioner’s fear of being transferred to WIN West, respondents insist

     that it is safe given the police protection it affords, and is thus more suitable for petitioner, who

     has engaged in threatening conduct at Marsha’s Place, where there is no police presence. They

     asserted that there is no evidence of any assaults at WIN West nor does there appear to be a

     history or pattern of incidents at WIN West related to transgender individuals, otherwise

     observing that criminal conduct occurs “at pretty much every single shelter facility within New

     York City,” and that there is no guarantee of safety at any particular shelter. Although staff

    members at Marsha’s Place have tried to work with petitioner, respondents reported that they do

    not feel safe as a result of her confrontations with them.

              Respondents expressed willingness to reach out to WiN West to ensure that a bed was

    available to petitioner and offered her assistance inutilizing security procedures there, and

    observed that shelters are designated for women solely according to their gender identity,

    although they acknowledged that Marsha’s Place is a uniquely LGBTQ shelter. While petitioner

    was exempted from the below-30 age requirement at Marsha’s Place, respondents maintained

    that given her repeated violation of the shelter rules and regulations contained within a written

    contract she signed with Project Renewal, she no longer qualifies.

             Respondents also argued that DHS has the discretionary authority to effect transfers

   between shelters, and that if a shelter need is not being met, such as one related to safety, timely

   notice and a pre-transfer hearing are not required. Rather, a client may request a fair hearing to

   challenge the transfer post-transfer. Given the availability of that remedy, respondents asserted,


                                                      3



Supreme Court Records OnLine Library1 page 4 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 6 of 20




      petitioner is not entitled to any injunctive relief, having failed to exhaust her administrative fair-

      hearing remedy, and claim that the status quo ante is petitioner’s assignment to WIN West, even

     though she refused placement there.

               I ordered respondents to accommodate petitioner at Marsha’s Place for the weekend and

     directed them to appear on May 15 for consideration of petitioner’s order to show cause.

               On May 15, petitioner characterized the weekend at Marsha’s Place as “without incident,”

     although she complained about not having been fed that morning. (Transcript of proceedings,

     dated May 15, 2017). By contrast, respondents reported that over the weekend, six incidents

     were reported concerning threats leveled at staff members by petitioner, and that petitioner was

     given cereal that morning as the kitchen had run out of eggs when she appeared for breakfast near

     the end of the breakfast period. Nonetheless, I temporarily stayed respondents from enforcing the

    transferral of petitioner to WIN West, conditioned on her compliance with respondents’ rules and

    regulations. I signed the order to show cause and the parties were directed to return to court on

    May 31. Respondents were given until May 24 to file their answers to the petition.

              On May 24, respondents filed and served their verified answers.

             By letter dated May 25, 2017, DHS advised that on May 24, the police had been called to

    Marsha’s Place and petitioner was thereupon arrested. As a result, and given my order

    conditioning the stay of her transfer to WiN West on her compliance with the shelter’s rules and

    regulations, DHS “suspended” petitioner from shelter services for seven days, which according to

    counsel, is the standard procedure followed under the circumstances.

             On May 26, 2017, petitioner brought a new order to show cause and petition, seeking an

    order compelling DHS to permit her to return to Marsha’s Place. Another justice of this court


                                                          4



Supreme Court Records OnLine Library   -   page 5 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 7 of 20




      denied her request for a stay, and scheduled the application to be heard by me on May 31, 2017.

               On May 31, DHS advised that petitioner’s May24 arrest resulted in the lodging of felony

      and lesser charges. (Transcript of proceedings, dated May 31, 2017). It was agreed that the

     underlying facts would not be discussed to avoid any incriminatory statements from petitioner,

     although she maintaifled that the charges lodged against her are the exaggerated product of

     DHS’s urging staff at Marsha’s Place to press charges against her in an attempt to deny her “fair

     access to this Court and its procedures,” and she complained that counsel for DHS was not

     communicating with her. Specifically, she alleged that she had informed him, apparently without

     response, that there were serious safety concerns at Marsha’s Place. She accused counsel of

     taking advantage of the condition set forth in my order to show cause that she comply with the

     rules knowing that she would violate them, and thereby rendering her “helpless” in having to

    resort to sex work.

              In response, DHS counsel referenced petitioner’s “long history [of] defiantly violating

    rules and when asked to comply.                 .   .“   reftising to do so, alleging that petitioner has slept with

    other clients, burned candles in her room, brought prohibited wine and food into the shelter, and

    has a “long history” of threatening shelter employees. He reported that petitioner had called him,

    proposing to settle the case by “completelyreorganizing the management of Project Renewal,”

    which he declined as unproductive. It was soon thereafter, he stated, that occurred the incidents

    leading to her arrest and suspension from services.

             As the suspension was to expire that day, DHS asked that I lift the stay to permit

    petitioner’s transfer to a different facility in order to avoid her further disruption of Marsha’s

    Place, and strongly denied petitioner’s suggestion that safety issues were not taken seriously by


                                                                       5



Supreme Court Records OnLine Library   -   page 6 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 8 of 20




      Project Renewal. Counsel observed that upon petitioner’s return to the shelter on May 26, she

      confronted one of the directors and told him that “she thought she knew where he. lived and she

      would have his flicking head blown off” He thus contended that a transfer to a shelter with

     better mental health services is appropriate, especially as several staff members refused to come

     to work with petitioner in the building,

               Petitioner additionally complained that counsel intentionally served her withDHS’s

     verified answer the day she “was made homeless,” and that her transfer from Marsha’s Place

     would “impact[]” her canine service animal. Petitioner maintained that all of the evidence

     against her cited by respondents originates from individuals whose words are tainted by conflicts

     of interest given the departmental investigation she commenced against them the previous week.

     She denied “sneaking” wine into the shelter, as she had only forgotten that she had it, claimed

     that she had burned candles in her room as part of a religious observance, and denied that her

     conduct endangered any clients, amajority of whom had signed a petition calling for the ouster

     of the shelter’s present director. She asked that I modify the stay to prevent her transfer to any

     facilitS’, not just WIN West, and amend it to extend to a detennination of her application,

     asserting that the only facility for an open transgender person to feel safe from harassment is

    Marsha’s Place.

              Given the incidents that preceded those allegedly precipitating petitioner’s arrest, which

    were essentially uncontested except to the extent that petitioner sought to excuse them, and

    absent a sufficient showing that inmiediate and irreparable injury would result if DHS were not

    restrained from transferring petitioner to WIN West, I lifted the stay and marked as fully

    submitted petitioner’s motion for a preliminary injunction and her petition.


                                                          6



Supreme Court Records OnLine Library   -   page 7 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 9 of 20




                                                         II. ANALYSIS

                                                    A. Exhaustion of remedies

               Although petitioner seeks a preliminary injunction, sh ultimately requests that I review

     the determination of an agency. “[A]s a general principle, absent extraordinary circumstances,

     courts are constrained not to interject themselves into ongoing administrative proceedings until

     final resolution of those proceedings before the agency.” (Galin v Chassin, 217 AD2d 446, 447

     [1St Dept 1995], citing Doe v St. Clare ‘s Hosp. & Health Ctr, 194 AD2d 365, 366 [1’ Dept

     1993], lv denied 82 NY2d 662). Thus, one seeking such review must first exhaust administrative

    remedies. The exhaustion rule is not, however, inflexible, as it “need not be followed, for

    example, when an agency’s action is challenged as either unconstitutional or wholly beyond its

    grant of power, or when resort to an administrative remedy would be futile or when its pursuit

    would cause irreparable injury.” (Watergate IJApts. v Btffalo Sewer Auth., 46 NY2d 52, 57

    [1978]).

             Given DHS s broad discretionary authority to effect transfers between homeless shelters,
                           ‘




    the transfer of petitioner from Marsha’s Place to WIN West is neither unconstitutional nor

    wholly beyond DHS’s grant of authority; petitioner’s avowed purpose in advocating for others by

    verbally threatening staff at Marsha’s Place and her complaints about shelter services do not

    encroach on that authority. As respondents’ answers were to be filed and served on May 24, they

    cannot be faulted for serving her then. Moreover, her attempt to minimize the impact of her

   threats is unpersuasive.

            Petitioner also offers no reason to believe that an effort to obtain a fair hearing would be

   futile (see McFadden p Fonda, 148 AD3d 1430, 1431 [3d Dept 2017] [no evidence offered


                                                              7



Supreme Court Records OnUne Ubrary   -   page 8 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 10 of 20




     substantiating petitioner’s contention that his ability to file appeal in accordance with

     administrative directive was hindered]), or that a hearing would be other than fair. At that

     hearing, she would have an opportunity to argue and prove her allegations of retaliatory conduct

     by shelter staff.

              Although it was reported in 2016 that, nationally, 22 percent of transgender residents of

     homeless shelters were sexually assaulted by staff or other residents,1 and notwithstanding

     petitioner’s report of hearing from two such recent victims at WIN West, her fear of being

    assaulted there is nonetheless speculative and does not constitute irreparable injury (see eg

    Heyliger v Trombley, 2017 WL 1064680, *2 [ND NY 2017] [preliminary injunction seeking

    transfer to different correctional, facility denied as plaintiffs concern of possible assault or

    mistreatment speculative]; Trowel! v Uptate Correctional facility, 2016 WL 7156559, * 8 [ND

    NY 2016], and cases cited therein [allegations of possible future’ assault speculative and thus

    insufficient to establish irreparable harm]), nor does her anticipation of having to defend herself

    or others. That she cannot control her impulses does not eiititle her to relief nor does her claim

    that she has no choice but to engage in “sex work” to avoid being homeless. A professed.

    inability to conform one’s conduct to the law or to support oneself in any capacity other than in

    sex work cannot be countenanced as to do so would condone illegality and unjustifiably ignore

    available onsitesocial services, as well as others such as the Urban Justice Center’s Sex Workers

    Project (www.urbanjusticecenter.org).




            ‘Demoya Gordon, “Transgender People Need Safe and Dignified Access to Homeless
    Shelters,” Lambda Legal, Feb. 16, 2016, https://www.lambdalegaLorg/blog/20 16021 6_
    transgender-people-need-access-to-homelessshelters.

                                                          $



Supreme Court Records OnLire Library   -   page 9 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 11 of 20




                                                      B. Preliminary injunction

              Even had petitioner exhausted her administrative remedies, the result is the same. To

     obtain a preliminary injunction, she must demonstrate, by non-conclusory statements, the

     likelihood of success on the merits, a danger of irreparable injury, and that the balance of equities

     is in her favor (Vincent C. Alexander, Practice Commentaries, McKinney’s Cons Laws of New

     York, CPLR 6312, Bk 7B, C6312:l [2010]). That petitioner is no longer at Marsha’s Place poses

     no obstacle, as it has been held that injunctive relief may restore the status quo as it existed

     before the defendant’s wrongful act, (Vincent C. Alexander, Supplementary Practice

     Commentaries, McKinneys Consol Law of New York, CPLR 6301, Bk 7B, C6301 :1 [2014]; 3d

     ofEd ofCity ofNew York v Marcus,. 63 Misc 2d 268, 271 [Sup Ct, Kings County 1970], citing

    7-A Weinstein-Kom-Miller § 6301.16). However, for the reasons set forth above (11.3.), namely,

    respondents’ broad discretion and the speculative nature of her fears, petitioner fails to

    demonstrate,’ respectively, a likelihood of success on the merits and irreparable injury. And given

    the indisputable public interest in the safe administration of homeless shelters, the balance of

    equities here lies in respondents’ favor.

             Petitioner’s May 26, 2017 order to show cause and petition, is thus moot and the

    ‘Preliminary Report” annexed to it is not reviewed as it addresses issues beyond the purview of

    her application and is neither signed nor notarized.

                                                          Ill. CONCLUSION

             As a self-described experienced advocate whose professed goal is to reformthe shelter

    system as it relates to transgender individuals, it should come as no surprise to petitioner that a

    more nuanced approach, to reaching her goal may be more productive. To the extent that her


                                                                9



Supreme Court Records OnUne Library   -   page 10 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 12 of 20




      conduct may be characterized as civil disobedience, under the circumstances presented here, she

      is herself to blame for the consequences of her conduct. (See United States v Kroncke, 459 f2d

      697, 703 [8th Cir i 972] [“Among philosophers and religionists throughout the ages there has

      been an incessant stream of discussion as to when, if at all, civil disobedience, whether by

      passive refusal to obey a law or by its active breach, is morally justified. However, they have

      been in general agreement that while in restricted circumstances a morally motivated act contrary

      to law may be ethically justified, the action must be non-violent and the actor must accept the

      penalty for his action. In other words, it is commonly conceded that the exercise of a moral

     judgment based upon individual standards does not carry with it legal justification or immunity

      from punishment for breach of the law.”]).

               Accordingly, it is hereby

               ORDERED and ADJUDGED, that the petition is denied in its entirety; it is further

               ORDERED and ADJUDGED, that petitioner’s May 26, 2017 order to show cause and

     petition are denied as moot and dismissed; and it is further

               ORDERED and ADJUDGED, that the proceeding is dismissed.

                                                          ENTERED:



                                                          BarbâraJ   ,   SC

     DATED:            June 14,2017
                       New York, New York




                                                           10



Supreme Court Records OnLine Library   -   page 11 0119
           Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 13 of 20
                       SUPREME COURT OF THE STATE OF NEW YORK
                                  NEWYORK COUNTY

            PRESENT:                                                                                       PART        /Z
                                                                                       Justice

                     ‘ ‘Pa, J.i,,A,/                                                                       INDEX NO.
                                                                                                                       toocY,7
                                              -V.                                                          MOTION DATE__________
               ,VYc. O,i                  fjP44.4y5                                                        MOTION SEQ. NO.


            The following papers, numbered Ito           —,       were read on this motion to!for
            Notice of MotlonlOrdet to Show Cause           —   Affidavits   —   Exhibits                    No(s)._______________
            Answering Affidavits   —   Exhibits                                                            I No(s).
            Replying Affidavits                                                                            INo(s).
            Upon the foregoing papers, it is ordered that this motion is




U

0
                                                         ,ThIs petition is decided in accordence wtth
                                                          the decision and order and Judgment fil
LU
                                                          under motion sequence number         0
U
U-
LU


Jz
      .0
U
nø

 I-I




—


U.


            Dated:
                              1                                                                                                     FFE
     I. CHECK ONE                                                           XCASE DiSPOSED                                   DISPOSITION
     2. CHECK AS APPROPRiATE                              MOTION IS:        E] GRANTED DENlED fl.GRANTED IN PART El OTHER
     3. CHECK IF APPROPRiATES                                               El SETTLE ORDER                  El SUBMIT ORDER
                                                                            El DO NOT POST El FIDUCIARY APPOINTMENT El REFERENCE
           Supreme Court Records OnLine Library     -   page 12 of 19
    Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 14 of 20




               [•1! i                                          57 Willoughby St, 2nd Floor, Brooklyn, xv 11201   WWW.H0USiNGW0RKS.ORG




                                                                      F LEo
       June 29,    2017

       Re: Mariah Lopez
                                                                              OCT 10 20f7
       To whom it may concern:


      My patient, Ms. Lopez, a transgender woman, requires a housing situation that allows her complete
      privacy and agency to dilate her neovagina, due to a vaginoplasty performed in 2009. It is essential that
      she be able to choose when and where she dilate, as it requires her to focus on erotic thoughts to
      increase blood flow and decrease pain. She has reported emotional distress to having to ask permission
      to dilate, if she is forced to ask DH$ shelter staff to access a room for dilation, her medical
      confidentiality is compromised as she must carry medical equipment with her. Furthermore, if she
      cannot dilate in a safe and comfortable place at her will, she may develop vaginal stenosis that requires
      treatment by narcotic pain medication to dilate per her surgeon, increasing risk of dependency.

      If Ms. Lopez is not able to dilate her neovagina regularly (three times a day for 15 minutes as prescribed
      by her surgeon), she will have to undergo additional surgery that will put her at risk of complication and
      serious infection that puts her at risk of mortality. It is imperative that she be moved to a shelter that
      can fully accommodate her needs.

P     Ms. Lopez has been under my care since 2016. She has expressed concern about access to safe spaces to
      dilate to preserve vaginal depth since our first meeting. As her medical provider, I’m aware of the
      Reasonable Accommodation request made by Ms. Lopez to DH$ which was denied. I can consider her
      medical needs urgent, and any placement in a dorm setting inappropriate and not a reasonable
      accommodation. Furthermore, from a Women’s Health perspective, a woman should not have to seek
      permission from a governmental agent to care appropriately for her body, which is what the
      accommodation outlines per DHS. if you have any questions or concerns, please feel free to contact
      me.


      Sre1,7,


     Sarah Acker, ANP-BC                                               cce’
     Nurse Practitioner
     T: 347-473-7400 ext. 4101
     F:347-473-7465




    Supreme Court Records OnLine Library   -   page 13 of 19
Case 1:17-cv-03014-VEC-OTW
 v uivii upiciiic t-n.ppaIw&c JJCtdlI Document 107-10 Filed 10/05/18 Page 15
                      -                                                      of 1 20
                                                                          rage     01                   1




                                        CouR1
 Web Civil Supreme            -     Appearftnce Detail
 Court:           New York Supreme Court
 Index Number:    0100871/2017
 Case Name:       LOPEZ, MARIAH vs. NEW YORK CITY DEPARTMENT
 Case Type:       ARTICLE 78
 Track:           Standard

 ADDearance Information:
 Appearance                             Appearance       Justice I                      Motion
 Date         - Time     On For         Qitco_..         Part        —       Comments   SeQ
 09/28/2017                Motion                        BANNON, NANCY M.               1
                                                         lAS MOTION 42
 08/24/2017                MotIon      ADJOURNED         BANNON, NANCY M.
                                                         lAS MOTION 42
 07/31/2017                Motion      ADJOURNED         BANNON, NANCY N.               1
                                                         lAS MOTION 42
 07/27/2017                Motion      ADJOURNED         BANNON, NANCY M.
                                                         lAS MOTION 42


  Close




                                              gC     u                   I




                                                                                            10/3/2017
     Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 16 of 20


                    SUPREME COURT OF THE STATE OF NEW YORK
                               NEW YORK COUNTY

         PRESENT:                                                                                                         PART        C
                                                                                       Justice



                                                                                                                          MOONSENO.          /
        The   following papers, numbered           Ito          ,were read on thls.me*oirtolfor—           CPLf2 cv       cL 18 _Lk4 c.
        Notice of MotionlOrder to Show Cause              —   Affidavits   —    Exhibits                                     No(s).________________

        Answering Affidavits        —   Exhibits                                                                          I No(s).
        Replying   Affidavits                                                                                             I  No(s).


                                                                                                               .




                                        ?y                      Ilk tlt C/v                    (L/     ,



                                                                                                      ,a                 .       -rzL
                                              4J                                                       t/—LL


           i7lA                 ?/i/t—?                   74         8//t7                       427       ‘s-k,     C’v{             7/

                                                                                                                          fí2€Z
                                            do                                                                 ,.




                                                                                                     E/            L-     4CffLs

                                                         c-                                7     f-                                              I
                                /7/
                                           ft                                              cL4              Jt’%. a          d




                                                                                                                          ()
       Dated:
                                /                                                                                                                .   j.s.c.

                                                                                                             HON.N NCYM.BANNO
1. CHECK ONE                                                               LI   CASE DISPOSED                           tJ NON..FINAL DlSPOSON
2. CHECK AS APPROPRIATE’                                 MOTION IS:    LI GRANTED     LI DENIED                    Li GRANTED IN PART        LI OTHER
3. CHECK IF APPROPRIATE                                                LI SETTLE ORDER                                   Li SUBMIT ORDER
                                                                       LI DO NOT POST                LI FIDUCIARY APPOINTMENT             LI REFERENCE


     Supreme Court Records Onune Library           -   page 150119
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 17 of 20




                     %-SzJ
            v-w




Supreme Court Records OnLine Library   -   page 16 of 19
Case 1:17-cv-03014-VEC-OTW
        —r --rr”           Document 107-10 Filed 10/05/18 Page 18 of 20




                                               CouRTs
 tVehCi’il Supreme Appearance Detail
                             -




Court:          New York Supreme Court
Index Number:   0100871/2017
Case Name:      LOPEZ, MARIAH vs. NEW YORK CITY DEPARTMENT
Case Type:      ARTICLE 78
Track:          Standard

Appearance Information:
Appearance                         Appearance    Justice /                     Motion
Date              11mçJQn For      Outcome       Part               Comments   Seq
08/24/2017                Motion                 BANNON, NANCY M    2:30PM
                                                 lAS MOTION 42
07/31/2017                Motion   ADJOURNED     BANNON, NANCY M.   2:30PM
                                                 lAS MOTION 42
07/27/2017                Motion   ADJOURNED     BANNON, NANCY M.   11:30AM
                                                 lAS MOTION 42


 Close




                                    1 uaull




                                                                               8/24/2017
  Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 19 of 20




                                                             THE CIm’oF NEW YORK
ZACHARY W. CARTER                                       LAW DEPARTMENT                          THOMAS B. ROBERTS
Corporation Counsel                                            100 CHURCH STREET                     Phone: (212) 356-0872
                                                               NEW YORK, NY 10007                      Fax: (212) 356-2089
                                                                                             E-mail:thmbett(l1aw.nyc.gov
                                                                                                         (not for service)
                                                                 DJuiy2o,2017__________

           By Hand
           Honorable Nancy M. Bannon                                      o
       Supreme Court of the State of New York
                                                                              Qe
                                                                                    I
       County of New York                   0oU1                                    I   JUL 20201?
       ill Centre Street, Room 1 l27B                           -
                                                                                    I
       NewYork,N.Y. 10013                                                                   PAT42
                                                                                        SUPREME C0URT CIVIL

                          Re: Lopez v. Department of Homeless Services, 100871/2017

       Dear Justice Bannon:

                I am an Assistant Corporation Counsel in the office of Zachary W. Carter, Corporation
       Counsel of the City of New York, counsel for the New York City Department of Homeless
       Services (“DHS”) in the above referenced special proceeding.
                I write to request the Court to hold DH$’s Verified Answer and the Affidavit of Dr.
       Laraque in confidence until the oral argument of Ms. Lopez’ Article 78 proceeding on July 27,
       2017, at which time the parties and the Court can determine whether the Verified Answer and
       Dr. Laraque’s Affidavit, in whole or in part, should be placed under seal, pursuant to Part 216 of
       the Uniforni Rules for N.Y.$. Thai Courts.
               I am making this request because the June 7, 2017 letter of Dr. Harold Reed to DHS and
       references to that letter1, which letter is attached as Exbibit 14 to the Verified Answer, may
       warrant confidential treatment. In his letter, Dr. Reed describes Ms. Lopez’ medical condition
       and describes her need for dilation. Ms. Lopez has raised these medical issues in this proceeding
       and has attached as Exbibit E to her Amended Petition a June 29, 2017 letter from Nurse
       Practitioner Sarah Acker that expressly refers to Dr. Reed’s recommendation and addresses
       dilation issues. Nevertheless, should Ms. Lopez request that Dr. Reed’s letter warrants
       confidential treatment, DHS will not oppose having part or all of DHS’ Verified Answer and the
       Affidavit of Dr. Laraque placed under seal.


       1
         Dr. Reed’s letter is referred to at paragraphs 74 and 86 of the Verified Answer and in
       paragraphs 6, 7 and 17 of Dr Laraque’s Affidavit.




  Supreme Court Records OnLine Library   -   page 18 of 19
Case 1:17-cv-03014-VEC-OTW Document 107-10 Filed 10/05/18 Page 20 of 20




              Thank you for your consideration of this request that the Verified Answer and Affidavit
      of Dr. Laraque not be placed in the public record until this issue concerning confidentiality can
      be addressed on July 27, 2017.

                                                               Respectfully,



                                                               Thomas B. Roberts
                                                               Assistant Corporation Counsel


     CC by overnight courier and email to
     Mariah Lopez
     Park Slope Women’s Shelter
     1402 8th Avenue
     Brooklyn, NY 11215
     Mariah4change@gmai1.com




                                                           2


Supreme Court Records OnLine Library   -   page 19 of 19
